DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/26/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5, 8-14, 16-24 and 26-27 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. 
For example, claims 1 and 20 recite(s) limitations regarding transforming values into dq reference frame and fitting flux model using a process of parametric optimisation.  The limitations of transforming (rotation of reference frame based on well-known mathematical relationship) and fitting (see claim 7 about the process of parametric involves mathematical calculation) are merely manipulating variables based on mathematical relationship and mathematical calculation under groupings of mathematical concepts.  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application.  In particular, the claims only recite one additional element, i.e. obtaining a plurality of widning flux linkage values or terminal voltages of the motor. 
 However, obtaining step that collect necessary input for transformation (using mathematical relationship) and model fitting (using mathematical equation) is considered to be insignificant extra-solution activity, see MPEP 2106.05(f).
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using obtained data to perform the steps of transforming and fitting amounts to insignificant extra-solution activity.  Simply appending well-understood, routine, conventional activities (i.e. obtaining data) previously known to the industry, specified at a high level of generality, to the judicial exception cannot provide an inventive concept.  Thus, the claim is not patent eligible.

Claims 23-24 recite(s) limitations regarding transforming values into dq reference frame and fitting the transformed values to a model.  The limitations of transforming (rotation of reference frame based on well-known mathematical relationship) and fitting (involves mathematical calculation) are merely manipulating variables based on mathematical relationship and mathematical calculation under groupings of mathematical concepts.  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application.  In particular, the claims only recite one additional element, i.e. measuring a plurality of operational values of the motor. 
 However, measuring step that collect necessary input for transformation (using mathematical relationship) and model fitting (using mathematical equation) is considered to be insignificant extra-solution activity, see MPEP 2106.05(f).
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using measured data to perform the steps of transforming and fitting amounts to insignificant extra-solution activity.  Simply appending well-understood, routine, conventional activities (i.e. measuring data) previously known to the industry, specified at a high level of generality, to the judicial exception cannot provide an inventive concept.  Thus, the claim is not patent eligible.

Claims 3-4 recite limitation further limit the step of fitting by mathematical relationship (considered as abstract idea); thus, these claims are not patent eligible.

Claims 5, 11-14, 17 and 21 recite limitation further limit the step of obtaining by a well-known mathematical simulation and/or well-known method; thus are considered as abstract idea, and the claims are not patent eligible.
Claims 8-10 and 16 recite mathematical equations (considered as abstract idea) do not provide additional element that integrate the judicial exception into a practical application; thus, these claims are not patent eligible.

Claim 22 does not recite any limitation further limiting claim 1, and thus, does not provide additional element that are sufficient to amount to significantly more than the judicial exception.  The claim is not patent eligible.

Claims 26 and 27 recite additional element (e.g. processor and memory); however, the processor is recited in a high-level of generality (i.e. as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  These claims are not patent eligible.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the phrase "for instance" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 1 recites the limitations "the resultant flux-linkage values" in line 6, “the rotor dq reference frame” in line 7, “the flux linkage model” in line 8, “the one or more dq-axis flux-linkage values or terminal voltages” in lines 8-9.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitations "the effects of saturation" in lines 2-3 and “the fitting of the values” in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the effects of cross-coupling" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitations "the linked values" in line 2 and “the one or more dq-axis flux-linkage maps” in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitations "the parameters" in line 3 and “the sum of the square of the squared errors” in line 4.  There is insufficient antecedent basis for this limitation in the claim.
In addition, the meaning of “the sum of the square of the squared errors” is unclear because it is unclear what the errors are referring to.
Regarding claim 8, the limitation fails to clearly identify each of the variables in the recited equation.
Regarding claim 10, the limitation “A method according to claim 1 when dependent from claim 4” renders the claim indefinite because it is unclear whether it is dependent from claim 1 or claim 4.  For examination purpose, claim 10 is being considered as according to claim 1.  Appropriate correction is required.
In addition, the limitation fails to clearly identify each of the variables in the recited equations.
Claim 11 recites the limitations "the plurality of flux linkage values" in line 2 and “the fitting of the values” in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitations "the motor torque" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
In addition, correction is required for “vcalue” in line 4.
Claim 15 recites the limitations "the operational values" in line 2 and “the fitting of the flux linkage” in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitations "the following equations is used to find the optimal set of parameters" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
In addition, the limitation fails to clearly identify each of the variables recited in the equation.
Claim 18 recites the limitation "the step of fitting the parameters" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 20, the recited limitation “prior to…; and during a later online operation…” renders the claim indefinite.  It is unclear what is going to happen prior to performing steps recited in claim 1, and how the new steps recited in the claim are performed “during a later online operation of the motor” as related to “prior to” the steps recited in claim 1.  Appropriate correction is required.
Claim 22 recites the limitations "the temperature of parts" and “the magnet” in line 2 and “the variation identified in the motor resistance”.  There is insufficient antecedent basis for this limitation in the claim.
In addition, it is suggested to clearly define the relationship between the coil winding, magnets, magnet flux and the motor; the relationship between coil windings and winding flux recited in claim 1, the relationship between the magnets and magnet flux, and how does the step of determine relate to the model.
In addition, it is suggested to amend the limitation to recite limitation in a proper process step, such as using word “determining” instead of “determine”.
Claim 23 recites the limitations "the rotor dq reference frame" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 25, the recited limitation renders the claim indefinite because it is unclear how it is related to the claimed invention, i.e. fitting the model to parameters to create a model for characterizing a motor, or fitting values to the model to identify unknown parameter of the motor.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 6, 11-13, 15, 17-18 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2014/0340006 A1) in view of Son et al. (US 2013/0175955 A1) and Kim (US 2015/0295531 A1).
Regarding claim 1, Chen discloses a method suitable for characterizing a motor (e.g. [0002]), comprising the 5steps of: 
Obtaining a plurality of winding flux linkage values (e.g. [0002]: measure flux linkage) or terminal voltages of the motor, each corresponding to a different combination of phase current magnitude and phase advance, 
Fitting the flux linkage model to the one or more dq-axis flux- linkage values or terminal voltages and their linked phase current magnitude and phase advance (e.g. [0002]: establish a motor model based on measured flux linkage)
Chen fails to disclose, but Son teaches a method suitable for characterizing a motor, for instance a permanent magnet synchronous motor (e.g. Fig. 1: 140), comprising: Transforming the resultant flux-linkage values or terminal 10voltages into the rotor dq reference frame (e.g. [0109]).
Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified the teachings of Chen with the teachings of Son to transform measured values so as to evaluate the data easily by using a known motor reference frame.
Chen fails to disclose, Kim but teaches fitting a model using a process of parametric optimisation (e.g. [0039]).
Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified the teachings of Chen with the teachings of Kim to fit a model by optimization process so as to determine an optimal approximate model for a machine.  
Regarding claim 2, Son teaches use of a flux linkage model that includes the effects of saturation for the fitting of the values (e.g. [110]).  
20Regarding RERegarding claim 3, Son teaches use of a flux linkage model that includes the effects of cross-coupling between d- and q- axes (e.g. [0106, 0107]).  
Regarding claim 6, Son teaches a step of using the transformed values to generate at least one map for the d- axis and q-axis flux-linkages, each map grouping together flux 5linkage values or terminal voltages having a common phase advance, and fitting the flux linkage model to the one or more dq-axis flux- linkage maps using a process of parametric optimisation (e.g. [0110]: flux tables).  
Regarding claim 11, Chen discloses the plurality of flux linkage values are obtained by measurement of 25the flux linkage values directly (e.g. [0002]) or by measuring operational parameters from which the flux linkage values can be calculated or57 which are known to be a function of the flux linkage values such as the terminal voltages.  
Regarding claim 12, Son teaches the step of 5obtaining a plurality of winding flux linkage values comprises obtaining operational values from which the flux linkage values can be derived, the operational values including one or more of the following: -The motor phase voltages, meaning the voltage applied 10to each phase of the motor; The motor phase currents, meaning the current flowing in each phase of the motor; -The rotor angular position (e.g. Fig. 6: id & iq currents 562-1, 562-2 are used to obtain fluxes 693, 694, 695 from tables).  
15RegardingRegarding claim 13, Son teaches the step of obtaining a plurality of winding flux linkage values comprises obtaining operational values from which the flux linkage values can be derived, the operational values including a measured value of the motor torque (e.g. Fig. 6: id & iq currents 562-1, 562-2 are used to obtain fluxes 693, 694, 695 from tables; iq current corresponds to torque).   
Regarding claim 15, Chen discloses collecting at least some of the operational values, or directly measuring the flux linkage (e.g. [0002]: measure flux when the motor is offline), when the motor is offline by applying a set of current ramps to the motor, with each ramp 30generating a plurality of operational values or flux linkage values and each ramp corresponding to a different phase advance angle of the motor currents (inherently discloses supply currents to motor during motor offline so as to detect flux).  
Regarding claim 17, Chen discloses measuring the plurality of motor operational values during use of the motor, in an online operation (e.g. [0002]: online or offline).  
15ReRegarding claim 18, Chen discloses one or more parameters are predefined (it is well-known to predefine motor constant, such as resistance, inductance and/or capacitance) such that the step of fitting the parameters comprise fitting only the unknown parameters (e.g. [0002]: determine unknown rotor position based on motor model).  
15RegardRegarding claim 26, Son teaches motor modelling apparatus comprising a processor, a memory and a set of programme instructions stored in the memory which when executed by the processor cause the apparatus (e.g. [0023]) to carry out a method according to claim 1.
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2014/0340006 A1) in view of Son et al. (US 2013/0175955 A1) and Kim (US 2015/0295531 A1) as applied to claim 1 above, and further in view of Nakatsugawa et al. (US 2008/0079378 A1).
Regarding claim 4, Chen, Son and Kim in combination fails to disclose, but Nakatsugawa teaches the 25flux linkage model utilises a power series based upon Taylor's theorem for multivariable functions (e.g. [0044, 0056]).
Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified the teachings of Chen, Son and Kim with the teachings of Nakatsugawa to utilize Taylor’s theorem for multivariable functions since it is merely simple substitutions of one known element with another (i.e. replacing the method of establishing the model in Chen with Taylor expansion) according to KSR, and the modification would have yielded only predictable result to one skilled in the art. 
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2014/0340006 A1) in view of Son et al. (US 2013/0175955 A1) and Kim (US 2015/0295531 A1) as applied to claim 1 above, and further in view of Rahman et al. (US 2002/0185989 A1).
Regarding claim 5, Chen, Son and Kim in combination fails to disclose, but Rahman teaches the step of obtaining the plurality of winding flux linkage values 30comprises obtaining the values through a finite element simulation of the motor (e.g. [0042]).
Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified the teachings of Chen, Son and Kim with the teachings of Rahman to utilize finite element analysis to obtain flux linkage data with the effect of the magnetic non-linearity.
Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2014/0340006 A1) in view of Son et al. (US 2013/0175955 A1) and Kim (US 2015/0295531 A1) as applied to claim 1 above, and further in view of Fahimi et al. (US 2012/0074879 A1)
Regarding claim 14, Chen, Son and Kim in combination fails to disclose, but Fahimi teaches the measurements include direct measurement of the flux-linkage in each phase of the motor using a plurality of search coils each associated with a respective phase (e.g. [0005]).
Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified the teachings of Chen, Son and Kim with the teachings of Fahimi to use search coil to measure flux-linkage since it is merely simple substitutions of one known element with another (i.e. one measurement method with another) according to KSR, and the modification would have yielded only predictable result to one skilled in the art.
Claim(s) 19 and 23-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2014/0340006 A1) in view of Son et al. (US 2013/0175955 A1) and Kim (US 2015/0295531 A1) as applied to claim 17 above, and further in view of Collier-Hallman (US 2004/0095089 A1).
Regarding claim 19, Chen, Son and Kim in combination fails to disclose, but Collier-Hallman teaches 20applying a thermal model of the motor to the measured operational values when fitting to the motor model to at least partially account for the temperature of parts of the motor (e.g. [0018] and Fig. 3).  
Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified the teachings of Collier-Hallman to utilize a thermal model to partially account for the temperature of parts of the motor so as to avoid undesirable characteristics (e.g. [0019]).
Regarding claim 23, Chen, Son and Kim in combination discloses a method of online characterisation of a permanent magnet synchronous motor comprising the steps of: Measuring a plurality of operational values of the motor 25during operation of the motor, each value being linked to a corresponding different phase advance angle or phase current magnitude, Transforming the measured values into the rotor dq reference frame 30and Fitting the transformed operational values to a model of the motor characteristics (see rejection of claim 1 above) to determine one or more temperature60 dependent parameters of the model (e.g. Chen [0002]: rotor position based on phase current which is temperature dependent), and Collier-Hallman further teaches whereby the step of fitting to the model is constrained using one or more known temperature invariant parameters (e.g. [0018]: motor inductance).  
5RegardRegarding claim 24, Collier-Hallman teaches the known temperature invariant parameters comprise the flux cross coupling between d and q axes and the motor inductance (e.g. [0018]: motor inductance).  
Claim(s) 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2014/0340006 A1) in view of Son et al. (US 2013/0175955 A1) and Kim (US 2015/0295531 A1) as applied to claim 26 above, and further in view of Shahi et al. (US 2019/0020247 A1).
Regarding claim 27, Chen, Son and Kim in combination fails to disclose, but Shahi teaches the programme instructions are located remote from the processor and the memory and the apparatus includes 25communication means for access of the instructions by the processor across a network such as the world wide web (e.g. [0032, 0037]).
Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified the teachings of Chen, Son and Kim with the teachings of Shahi to access software instruction for programming motors via internet so as to reduce local memory storage space.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAWING CHAN whose telephone number is (571)270-3909. The examiner can normally be reached Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KAWING CHAN/           Primary Examiner, Art Unit 2846